Citation Nr: 9930164	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the March 1995 rating decision that denied the 
veteran special monthly compensation at the R-2 rate was 
clearly and unmistakably in error.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The veteran had active service from 
October 1970 to April 1974.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO held that the 
veteran was entitled to the R-1 rate of aid and attendance 
for his service-connected multiple sclerosis.  The RO 
specifically denied the R-2 rate of aid and attendance.  The 
veteran did not timely appeal that decision.

2.  The March 1995 determination by the RO that the veteran 
was not entitled to the R-2 rate for aid and attendance was 
supported by the evidence then of record, and was consistent 
with VA laws and regulations then in effect.


CONCLUSION OF LAW

The March 1995 rating decision was not clearly and 
unmistakably erroneous, was not timely appealed and is 
therefore final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the veteran applied for service 
connection for multiple sclerosis in April 1989.  The RO 
granted service connection for this disorder in a November 
1989 rating decision, finding that such was 100 percent 
disabling.  That rating decision also awarded special monthly 
compensation (SMC) at the L-1, P-1, P-3 and K-1 rates.  SMC 
is provided by statute at 38 U.S.C.A. § 1114 (West 1991) and 
by regulation at 38 C.F.R. § 3.350 and § 3.352 (1999).

In April 1994, the veteran, through his representative, filed 
a claim for the R-2 rate of aid and attendance.  Relevant 
statutory authority provides that if any veteran is in need 
of regular aid and attendance for a service connected 
disability, then, in addition to other possible SMC, the 
veteran shall be paid a monthly aid and attendance allowance.  
38 U.S.C.A. § 1114(r)(1) (West 1991).  (This rate of aid and 
attendance is R-1).  In the alternative, a higher rate of aid 
and attendance benefits is awarded if the veteran, in 
addition to such need for regular aid and attendance, is in 
need of a higher level of care.  The higher rate is warranted 
if the veteran, in the absence of the provision of such care, 
would require hospitalization, nursing home care, or other 
residential institutional care.  A higher level of care shall 
be considered to be need for personal health-care services 
provided on a daily basis in the veteran's home by a person 
who is licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional. (This rate of aid and attendance is R-2).  
38 U.S.C.A. § 1114(r)(2) (West 1991).  Ultimately, the R-2 
rate provides for more compensation for aid and attendance 
than the R-1 rate.

In addition, 38 C.F.R. § 3.350 and § 3.352 provide further 
definitions on when aid and attendance benefits are to be 
granted.  These regulations also provide criteria as to when 
an R-1 rate is to be granted and when an R-2 rate is to be 
granted.  The following are criteria in determining the need 
for regular aid and attendance: inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the  back, etc.); inability of claimant to 
feed himself through  loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or  mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a) (1999).

A veteran is entitled to the higher level of aid and 
attendance allowance (R-2 rate) when a "higher level of 
care" than is required to establish entitlement to the 
regular aid and attendance allowance, and in the absence of 
the provision of such higher level of care the veteran would 
require hospitalization, nursing home care, or other 
residential institutional care.  A need for a higher level of 
care shall be considered to be need for personal health-care 
services provided on a daily basis in the veteran's home by a 
person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health-care professional.  Personal health-care 
services include (but are not limited to) such services as 
physical therapy, administration of injections, placement of 
indwelling catheters, and the changing of sterile dressings, 
or like functions which require professional health-care 
training or the regular supervision of a trained health-care 
professional.  A licensed health-care professional includes 
(but is not limited to) a doctor, a registered nurse, a 
licensed practical nurse, or a physical therapist licensed to 
practice by a State or political subdivision.  The term 
"under the regular supervision of a licensed health-care 
professional" means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b) (1999).

As a result of the April 1994 claim, the veteran was afforded 
a VA aid and attendance examination in May 1994.  The 
examiner noted the veteran's relevant history, and that about 
three years previously, the veteran was unable to return 
home, and had since resided at the Perry Point, Maryland VA 
nursing home.  The veteran had no use of either his upper or 
lower extremities, and thus could not provide for any of his 
hygiene care needs.  He had no bowels or bladder control.  He 
could speak, but with difficulty.  The examiner commented 
that the veteran was not receiving any specialized nursing 
care, and that there were no catheters to deal with or any 
special medical needs.  However, the examiner stated that the 
veteran did require 24-hour aid and attendance due to hygiene 
needs, feeding, and the like.  If the veteran were to return 
home, summarized the examiner, he would require 24-hour a day 
care, but not by a health care professional.  Rather, an 
aide, under the monthly supervision of a doctor, would 
suffice.

Based upon this examination, the RO granted aid and 
attendance benefits at the R-1 rate, effective from April 1, 
1994, in a March 1995 decision.  The veteran and his 
representative were informed of this decision and appellate 
rights in April 1995.  The veteran did not file a timely 
appeal of that rating decision, and hence, such is final and 
not subject to revision on the same factual basis in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105 
(a) (1999).  

This current claim was received by the RO on September 30, 
1996.  In the claim, the veteran's representative alleged 
clear and unmistakable error in the March 1995 rating 
decision.  The representative proposed that the evidence then 
of record, specifically the May 1994 VA examination report, 
clearly showed that the veteran was entitled to aid and 
attendance at the R-2 rate.  In the alternative, the 
representative requested an increase in the rate of aid and 
attendance benefits.  The veteran was provided a VA 
examination in February 1997.  In general, the veteran's 
condition was similar as previous, and need not be discussed 
in great detail.  However, the Board does note that the 
veteran required the use of a home health care aide and that 
a nurse practitioner provided care less often.  An R-2 rate 
of aid and attendance was granted by the June 1997 rating 
decision on appeal, effective September 30, 1996, based upon 
evidence acquired subsequent to the March 1995 rating 
decision.

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  However, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Damrel v. 
Brown, 6 Vet. App. 242, 245-246 (1994); Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  Moreover, clear and 
unmistakable error is narrowly defined and is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Ultimately, the March 1995 decision that failed to grant the 
R-2 aid and attendance rate was a tenable conclusion based 
upon the evidence then of record.  The May 1994 VA 
examination report upon which the RO based its decision 
specifically noted that the veteran faced no special medical 
needs that required attention on a 24-hour a day basis.  No 
comment as to physical therapy, administration of injections, 
the changing of sterile dressings, or like functions, was 
made by the examiner.  Indeed, one criterion listed in 
38 C.F.R. § 3.352, catheterization, was specifically excluded 
as a necessity.

Arguably the examiner's statement that the veteran required 
the assistance of only an aide, under the monthly supervision 
of a doctor, might have suggested further inquiry.  However, 
in weighing the evidence before it at the time, the rating 
board merely arrived at a conclusion with which reasonable 
minds could differ or with which one might now disagree.  The 
rating board's decision in this regard was an exercise of 
rating judgment.  The March 1995 rating decision had a basis 
in the record and cannot be said to constitute the kind of 
clear an unmistakable error defined by Fugo.  Mere 
disagreement with how the RO evaluated the facts before it is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

The Board therefore concludes that clear and unmistakable 
error is not demonstrated in the March 1995 rating decision, 
and an effective date prior to September 30, 1996 for aid and 
attendance at the R-2 rate is not warranted based upon clear 
and unmistakable error.


ORDER

An effective date prior to September 30, 1996, for an aid and 
attendance rate of R-2, based upon clear and unmistakable 
evidence in a March 1995 rating decision, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

